Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 1 of 23 PageID #: 1178



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  DAVID W. SPINDLE,                  §
                                     §
                         PLAINTIFF,  §
                                     §
  VS.                                § CA NO. 4:18-CV-818-SDJ-KPJ
                                     §
  CKJ TRUCKING, L.P., AND            §
  CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                     §
                         DEFENDANTS. §



   DEFENDANTS’ REQUESTED JURY INSTRUCTIONS AND VERDICT FORM


     Defendants’ respectfully submit the following proposed jury instructions

  and verdict form. For the reasons stated in Defendants’ Motions for Summary

  Judgment (Docket Nos. 36 and 40), supporting exhibits (Docket No. 40-1

  through 40-7), briefing (Docket No. 49), and objections to Plaintiffs’ summary

  judgment evidence (Docket No. 47), Defendants motions for summary judgment

  should be granted and no jury charge or verdict form should be necessary.

  Nevertheless, if the Court denies summary judgment and, thereafter, decides to
  submit over Defendants’ objections any of the issues encompassed by these

  requests, the issue(s) should be submitted in the form indicated. Additionally,

  modification or elimination of the requested instructions and proposed

  questions may be appropriate or required based upon the actual proof adduced

  at trial and the Court’s ruling on Defendants’ anticipated motions for judgment

  as a matter of law.




                                        1
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 2 of 23 PageID #: 1179



                                       Respectfully submitted,

                                       /s/ John L. Ross
                                       JOHN L. ROSS
                                       Texas State Bar No. 17303020

                                       THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                       700 North Pearl Street
                                       Suite 2500
                                       Dallas, Texas 75201
                                       Telephone: (214) 871-8206
                                       Facsimile: (214) 871-8209
                                       Email:      jross@thompsoncoe.com

                                       ATTORNEYS FOR DEFENDANT

                              CERTIFICATE OF SERVICE

     Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

  correct copy of the foregoing document was filed electronically on this 23rd day

  of December, 2019. Parties may access this filing through the Court’s system.

  Notice of this filing will be sent to all parties by operation of the Court’s

  electronic filing system.

                                       /s/ John L. Ross
                                       JOHN L. ROSS




                                         2
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 3 of 23 PageID #: 1180



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  DAVID W. SPINDLE,                  §
                                     §
                         PLAINTIFF,  §
                                     §
  VS.                                § CA NO. 4:18-CV-818-SDJ-KPJ
                                     §
  CKJ TRUCKING, L.P., AND            §
  CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                     §
                         DEFENDANTS. §

  REQUESTED INSTRUCTION NO. 1: GENERAL INTRODUCTION FOR THE CHARGE: 1

                       GENERAL INSTRUCTIONS FOR CHARGE

  MEMBERS OF THE JURY:

     It is my duty and responsibility to instruct you on the law you are to apply

  in this case. The law contained in these instructions is the only law you may

  follow. It is your duty to follow what I instruct you the law is, regardless of any

  opinion that you might have as to what the law ought to be.

     If I have given you the impression during the trial that I favor either party,

  you must disregard that impression. If I have given you the impression during

  the trial that I have an opinion about the facts of this case, you must disregard

  that impression. You are the sole judges of the facts of this case. Other than

  my instructions to you on the law, you should disregard anything I may have

  said or done during the trial in arriving at your verdict.

     You should consider all of the instructions about the law as a whole and

  regard each instruction in light of the others, without isolating a particular

  statement or paragraph.

     1   Fifth Circuit Pattern Civil Jury Instructions, § 3.1 (2014) (“FCPCJI”).




                                             3
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 4 of 23 PageID #: 1181




      The testimony of the witnesses and other exhibits introduced by the parties

  constitute the evidence. The statements of counsel are not evidence; they are

  only arguments. It is important for you to distinguish between the arguments

  of counsel and the evidence on which those arguments rest. What the lawyers

  say or do is not evidence. You may, however, consider their arguments in light

  of the evidence that has been admitted and determine whether the evidence

  admitted in this trial supports the arguments. You must determine the facts

  from all the testimony that you have heard and the other evidence submitted.

  You are the judges of the facts, but in finding those facts, you must apply the

  law as I instruct you.

      You are required by law to decide the case in a fair, impartial, and unbiased

  manner, based entirely on the law and on the evidence presented to you in the

  courtroom. You may not be influenced by passion, prejudice, or sympathy you

  might have for the plaintiff or the defendant in arriving at your verdict. A

  corporation and all other persons are equal before the law and must be treated

  as equals in a court of justice. 2

  REQUESTED INSTRUCTION NO. 2: BURDEN OF PROOF: 3

      The Plaintiff David Spindle has the burden of proving his claims by a
  preponderance of the evidence. To establish by a preponderance of the evidence

  means to prove something is more likely so than not so. If you find that

  Plaintiff has failed to prove any element of his claims by a preponderance of the

  evidence, then Plaintiff may not recover on that claim.




      2   FCPCJI, § 2.16.
      3   FCPCJI, § 3.2.




                                         4
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 5 of 23 PageID #: 1182



  REQUESTED INSTRUCTION NO. 3: EVIDENCE: 4

     The evidence you are to consider consists of the testimony of the witnesses,

  the documents and other exhibits admitted into evidence, and any fair

  inferences and reasonable conclusions you can draw from the facts and

  circumstances that have been proven.

     Generally speaking, there are two types of evidence. One is direct evidence,

  such as testimony of an eyewitness. The other is indirect or circumstantial

  evidence. Circumstantial evidence is evidence that proves a fact from which

  you can logically conclude another fact exists. As a general rule, the law makes

  no distinction between direct and circumstantial evidence, but simply requires

  that you find the facts from a preponderance of all the evidence, both direct

  and circumstantial.

  REQUESTED INSTRUCTION NO. 4: STIPULATIONS: 5

     A “stipulation” is an agreement. When there is no dispute about certain

  facts, the attorneys may agree or “stipulate” to those facts. You must accept a

  stipulated fact as evidence and treat that fact as having been proven here in

  court. The parties have stipulated to the following facts:

           1. ____________________________________________________________________

           2. ____________________________________________________________________

           3. ____________________________________________________________________

           4. ____________________________________________________________________

           5. ____________________________________________________________________

           6. ____________________________________________________________________

           7. ____________________________________________________________________

     4   FCPCJI, § 3.3.
     5   FCPCJI, § 2.3.




                                          5
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 6 of 23 PageID #: 1183



  REQUESTED INSTRUCTION NO. 5: JUDICIAL NOTICE: 6

     You must accept as proved facts of which the court takes judicial notice.

  The court has taken judicial notice that [state the facts]. 7

           1. ____________________________________________________________________

           2. ____________________________________________________________________

           3. ____________________________________________________________________

           4. ____________________________________________________________________

           5. ____________________________________________________________________

           6. ____________________________________________________________________

           7. ____________________________________________________________________

  REQUESTED INSTRUCTION NO. 6: WITNESSES: 8

     You alone are to determine the questions of credibility or truthfulness of

  the witnesses. In weighing the testimony of the witnesses, you may consider

  the witness’s manner and demeanor on the witness stand, any feelings or

  interest in the case, or any prejudice or bias about the case, that he or she may

  have, and the consistency or inconsistency of his or her testimony considered

  in the light of the circumstances. Has the witness been contradicted by other

  credible evidence? Has he or she made statements at other times and places

  contrary to those made here on the witness stand? You must give the

  testimony of each witness the credibility that you think it deserves.

     Even though a witness may be a party to the action and therefore

  interested in its outcome, the testimony may be accepted if it is not


     6   FCPCJI, § 2.4.
     7 Defendants anticipate that during the course of a trial in this case the
  Court may be called upon to take judicial notice of adjudicative facts.
     8   FCPCJI, § 3.4.




                                           6
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 7 of 23 PageID #: 1184




  contradicted by direct evidence or by any inference that may be drawn from the

  evidence, if you believe the testimony.

     You are not to decide this case by counting the number of witnesses who

  have testified on the opposing sides. Witness testimony is weighed; witnesses

  are not counted. The test is not the relative number of witnesses, but the

  relative convincing force of the evidence. The testimony of a single witness is

  sufficient to prove any fact, even if a greater number of witnesses testified to

  the contrary, if after considering all of the other evidence, you believe that

  witness.

  REQUESTED INSTRUCTION           NO.   7:   IMPEACHMENT   BY   PRIOR   INCONSISTENT
    STATEMENT: 9

     In determining the weight to give to the testimony of a witness, consider

  whether there was evidence that at some other time the witness said or did

  something, or failed to say or do something, that was different from the

  testimony given at the trial.

     A simple mistake by a witness does not necessarily mean that the witness

  did not tell the truth as he or she remembers it. People may forget some things

  or remember other things inaccurately. If a witness made a misstatement,
  consider whether that misstatement was an intentional falsehood or simply an

  innocent mistake. The significance of that may depend on whether it has to do

  with an important fact or with only an unimportant detail.

  REQUESTED INSTRUCTION NO. 8: NO INFERENCE FROM FILING SUIT: 10

     The fact that a person brought a lawsuit and is in court seeking damages

  creates no inference that the person is entitled to a judgment. Anyone may

     9   FCPCJI, § 2.11.
     10   FCPCJI, § 3.6.




                                              7
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 8 of 23 PageID #: 1185




  make a claim and file a lawsuit. The act of making a claim in a lawsuit, by

  itself, does not in any way tend to establish that claim and is not evidence.

  REQUESTED INSTRUCTION NO. 9 (IN CONNECTION WITH QUESTION NOS. 1-4): 11

  DISABILITY DISCRIMINATION CLAIM:

     This is an employment discrimination lawsuit under the AMERICANS WITH

  DISABILITIES ACT (“ADA”), 42 U.S.C. §§ 12101, et seq.

     Plaintiff David Spindle claims that Defendant CKJ Trucking, L.P.,

  discriminated against him because he had a disability by discharging him on or

  about December 20, 2017. 12

     11   Defendants contend no instruction on ADA disability discrimination
  based on discharge is appropriate because, as established by Defendants’
  motions for summary judgment (Docket Nos. 36 and 40), as a matter of law:
  (1) Plaintiff has failed to present any evidence to meet any of the three
  definitions of “disability” (first prima facie element); (2) Plaintiff’s own testimony
  that he has not held either a valid DOT CDL or valid DOT medical certification
  since September 2017, necessarily negates the second prima facie element,
  i.e., he was not “otherwise qualified;” (3) he was not discharged/subjected to an
  adverse action (third element)—merely informed that CKJ officials had been
  instructed by Plaintiff’s lawyer not to speak with him directly; and (4) there is
  no evidence of disparate treatment (fourth element).
     12  Although in his pleadings, Plaintiff also asserts a “regarded as disabled”
  theory, as explained in Defendants’ motions for summary judgment, the
  summary judgment evidence is undisputed that his heart/circulatory condition
  was a transitory one, fully resolved with a complete, unrestricted return to
  work within six months or less. 42 U.S.C. § 12102(3)(B). Therefore, as a matter
  of law, the “regarded as” theory of liability is inapplicable.
      Moreover, the “regarded as” theory is fundamentally inconsistent with an
  allegation that Plaintiff, in fact, suffers from a disability. See, e.g., Christensen
  v. Titan Distrib., Inc., 481 F.3d 1085, 1091-92 (8th Cir. 2007) (“actually
  disabled” and “regarded as disabled” are “mutually exclusive”); DiFillippo v.
  Special Metals Corp., 2011 WL 4595204, at 12 (N.D. N.Y. Sept. 30, 2011):
     Defendants are correct when they argue that these claims are legally
     inconsistent. One cannot be both disabled and regarded as disabled
     under the ADA at the same time since it is necessary that one have a
     recognized disability for the former claim and that a litigant be
  Footnote continued on next page . . .


                                            8
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 9 of 23 PageID #: 1186




     Defendant CKJ Trucking, L.P., denies Plaintiff’s claim and contends:

          1. Plaintiff was not discharged in December 2019.

          2. That Plaintiff did not then suffer from a disability.

          3. That Plaintiff was not then “otherwise qualified” because he

     possessed neither a valid Department of Transportation Driver’s License

     nor valid Department of Transportation Medical Certification.

          4. Plaintiff was not treated less favorably than any similarly situated

     employee who did not suffer from a disability.

     It is unlawful for an employer to discriminate against an otherwise qualified

  employee because of the employee’s disability or because the employer

  regarded the employee as having a disability. Unlawful discrimination can

  include discharging a qualified individual because of a disability.

     To succeed in this case, Plaintiff must prove each of the following by a

  preponderance of the evidence:

          1. That Plaintiff had [specify alleged impairment].

          2. That such [specify alleged impairment] substantially limited his

     ability to [specify major life activity]; 13



  . . . footnote continued from previous page:
     unlawfully treated as disabled when he or she is not for the latter type
     of claim.
      Knowledge of a medical condition, standing alone, does not support an
  inference that CKJ regarded Plaintiff as disabled. See Ariza v. Loomis Armored
  US, LLC., 676 Fed. App’x. 224, 227 (5th Cir. 2017).
     13  Plaintiff is obligated to specify the major life activity allegedly
  substantially limited by his alleged impairment. See, e.g., Waldrip v. Gen. Elec.
  Co., 325 F.3d 652, 656 (5th Cir. 2003) (“[N]o matter how serious the
  impairment; the plaintiff still must adduce evidence of an impairment that has
  actually and substantially limited the major life activity on which he relies.”).




                                              9
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 10 of 23 PageID #: 1187




           3. That CKJ Trucking, L.P., knew Plaintiff had [specify alleged

      disability].

           4. That CKJ Trucking, L.P., discharged Plaintiff on or about December

      20, 2019.

           5. That on or about December 20, 2017, Plaintiff was a qualified

      individual who could have performed the essential functions of a semi-

      tractor-trailer driver. 14

           6. That CKJ Trucking, L.P., would not have discharged Plaintiff but for

      Plaintiff’s [specify alleged disability]. 15


      14 Proof Plaintiff was a “qualified individual with a disability” is an essential
  element of both failure-to-accommodate and discharge claims See, e.g., Feist v.
  La., Dep’t of Justice, 730 F.3d 450, 452 (5th Cir. 2013) (failure-to-
  accommodate); McInnis v. Alamo Comm. College Dist., 207 F.3d 276, 279–80
  (5th Cir. 2000) (disability discrimination). Whether a person is a “qualified
  individual with a disability” is determined as of the date of discharge.
  E.g., Amsel v. Tex. Water Dev. Bd., 464 Fed. App’x. 395, 400 (5th Cir. 2012)
  (“Amsel focuses on his qualifications during his overall tenure. However, the
  question here is whether he was qualified at the time his position was
  eliminated.”); Fuentes v. Krypton Solutions, LLC, 2013 WL 1391113, at 4 (E.D.
  Tex. April 4, 2013) (same). See Moss v. Harris Cnty. Constable, 851 F.3d 413,
  418 (5th Cir. 2017) (“Moss argues that his sixteen years of honorable
  performance . . . show that he was qualified prior to his initial request for leave
  and that he remained qualified during his leave. We do not question whether
  Moss was qualified for his job prior to taking leave, instead the question is
  whether he was qualified at the time of his termination.”).
      15In light of U. of Tex. SW Med. Ctr. v. Nassar, 570 U.S. 338 (2013) and
  Gross v. FBL Fin. Serv., Inc., 557 U.S. 167 (2009), the federal circuits have
  universally held that the “but for” standard of causation applies to disability
  discrimination claims under the ADA, and “mixed motives” analysis is wholly
  inapplicable. See, e.g., Murray v. Mayo Clinic, 934 F.3d 1101, 1107 (9th Cir.
  2019); Natofsky v. City of New York, 921 F.3d 337, 348 (2d Cir. 2019) (“Gross
  and Nassar dictate our decision here.”); Lewis v. Humboldt Acquisition Corp.,
  681 F.3d 312, 318 (6th Cir. 2012) (en banc) (“[Gross’s] rationale applies with
  equal force to the ADA.”); Gentry v. E.W. Partners Club Mgmt. Co., 816 F.3d
  228, 234 (4th Cir. 2016) (“The Supreme Court’s analysis in Gross dictates the
  outcome here.”); Serwatka v. Rockwell Automation Inc., 591 F.3d 957, 963 (7th
  Footnote continued on next page . . .


                                              10
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 11 of 23 PageID #: 1188




      If Plaintiff has failed to prove any of these elements, then your verdict must

  be for CKJ Trucking, L.P.

      A “disability” is a physical impairment which substantially limits one or

  more major life activities. In determining whether Plaintiff’s [specify alleged

  impairment] substantially limits his ability to [specify major life activity

  affected], 16 you should compare his ability to [specify major life activity

  affected] with that of the average person. 17 In doing so, you should also

  consider: (1) the nature and severity of the impairment; (2) how long the

  impairment will last or is expected to last; and (3) the permanent or long-term

  impact, or expected impact, of the impairment. Temporary impairments with

  little or no long-term impact are not sufficient.

      In determining whether an impairment substantially limits a major life

  activity, you must consider the impairment without regard to the effects of

  such measures as medication, therapies, or surgery. In doing so, you may

  consider evidence of the expected course of a particular disorder without

  medication, therapies, or surgery.



  . . . footnote continued from previous page:
  Cir. 2010) (“But in view of the Court’s intervening decision in Gross, it is clear
  that the district court’s decision . . . cannot be sustained.”);
      16 Plaintiff is obligated to specify the major life activity allegedly
  substantially limited by his alleged impairment. See, e.g., Waldrip v. Gen. Elec.
  Co., 325 F.3d 652, 656 (5th Cir. 2003) (“[N]o matter how serious the
  impairment; the plaintiff still must adduce evidence of an impairment that has
  actually and substantially limited the major life activity on which he relies.”).
      17 See Sutton v. United Airlines, Inc., 527 U.S. 471, 491 (1999) (a person is
  substantially limited in the life activity of working only if significantly restricted
  in the ability to perform either a class of jobs or a broad range of jobs in
  various classes as compared to the average person having comparable training
  skills and abilities).




                                           11
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 12 of 23 PageID #: 1189



  QUESTION NO. 1: 18

      Did Plaintiff have a disability as of on or about December 20, 2017?

      Answer “Yes” or “No.”

      ———————————

      If you answered “Yes,” then answer Question No. 2. Otherwise, do not

  answer Question No. 2 and proceed to Question No. ___.

  QUESTION NO. 2:

      Was Plaintiff an “otherwise qualified individual?”

      Answer “Yes” or “No.”

      ———————————

      If you answered “Yes,” then answer Question No. 3. Otherwise, do not

  answer Question No. 3 and proceed to Question No. ___.

  QUESTION NO. 3:
      Was Plaintiff discharged on or about December 20, 2017?

      Answer “Yes” or “No.”

      ———————————

  ANSWER: ______________________ (“YES” OR “NO”)

      If you answered “Yes,” then answer Question No. 4. Otherwise, do not

  answer Question No. 4 and proceed to Question No. ___.

  QUESTION NO. 4:
      Was Plaintiff discharged because of his disability?

      Answer “Yes” or “No.”

      ———————————

  ANSWER: ______________________ (“YES” OR “NO”)


      18   FCPCJI, § 11.8 and footnote 1,




                                            12
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 13 of 23 PageID #: 1190



  REQUESTED INSTRUCTION NO. 10 (IN CONNECTION WITH QUESTION NO. 5): 19

      19  Defendants contend no instruction or jury question regarding ADA
  failure-to-reasonably accommodate is appropriate because, as established by
  Defendants’ motions for summary judgment (Docket Nos. 36 and 40), as a
  matter of law:
          (1) First, Plaintiff failed to exhaust administrative remedies regarding a
      failure to accommodate claim, e.g., Hamar v. Ashland, Inc., 211 Fed. App’x.
      309, 310 (5th Cir. 2006) (“The two relevant claims, failure to accommodate
      and disparate treatment, represent distinct categories of disability
      discrimination under the ADA.”). Filing a charge with the EEOC which only
      alleges disparate treatment disability discrimination does not exhaust
      administrative remedies regarding a reasonable accommodation claim. See,
      e.g., Hamar v. Ashland, Inc., 211 Fed. App’x. at 310; Woods v. United Parcel
      Serv., 2018 WL 6729690, at 5 (N.D. Tex. Nov. 7, 2018) (“[A] plaintiff wishing
      to exhaust remedies regarding a failure-to-accommodate claim must allege
      specific facts enabling the EEOC to determine that she requested an
      accommodation and the employer denied it.”), rep. and recom. adopted,
      2018 WL 6727083 (N.D. Tex. Dec. 21, 2018); Robles v. Tex. Tech Univ.
      Health Sci. Ctr., 131 F. Supp. 3d 616, 635 (W.D. Tex. 2015) (barring a
      failure-to-accommodate claim because “the EEOC Complaint does not
      assert Plaintiff ever requested a reasonable accommodation” or otherwise
      “suggest[ ] Defendants were aware an accommodation was needed”);
          (2) Second, Plaintiff has failed to make out a prima facie case of a
      failure-to-reasonably-accommodate claim because Plaintiff has to establish:
           (a) he was a “qualified individual with a disability;”
           (b) the disability and its consequential limitations were known by CKJ;
           and
           (c) CKJ failed to make “reasonable accommodations” for the known
           limitations of the disability. E.g., Feist v. La., Dept. of Justice, Off. of the
           Atty. Gen., 730 F.3d 450, 452 (5th Cir. 2013).
          (3) Third, Plaintiff’s contention CKJ failed to provide a “reasonable
      accommodation” by allegedly refusing to allow him to return to work
      “though he presented a full release” is oxymoronic and affirmatively negates
      Plaintiff’s claim. The duty of reasonable accommodation only arises if an
      employee is unable to perform the essential functions of a job without an
      accommodation which would allow the employee to do so. See, e.g., Jones v.
      Walgreen Co., 679 F.3d 9, 19 (1st Cir. 2012) (“[A]n employer’s duty to
      accommodate does not arise unless (at a bare minimum) the employee is
      able to perform the essential functions of his job with an accommodation.”).
      Here, Plaintiff insists that as of December 20, 2017, he had been fully
      medically released to return to work and was fully medically capable of
  Footnote continued on next page . . .


                                             13
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 14 of 23 PageID #: 1191



  REASONABLE ACCOMMODATION CLAIM: 20

      Plaintiff claims that CKJ Trucking, L.P., failed to reasonably accommodate

  Plaintiff alleged disability by “discharging” him on or about December 20, 2017.

      CKJ Trucking, L.P., denies Plaintiff’s claims and contends:

           1. That Plaintiff failed to timely exhaust mandatory administrative

      prerequisites to a “reasonable accommodation claim.”


  . . . footnote continued from previous page:
      operating a tractor-trailer without the need for any accommodation. Ex. 1
      (80:4 to 80:17, 81:21 to 82:3, and 101:21 to 102:8).
      20  For the reasons stated in Defendants’ motions for summary judgment, as
  a matter of law Plaintiff is not entitled to submission of a failure-to
  accommodate ADA claim because, inter alia: (1) as a matter of law, Plaintiff
  failed to exhaust administrative remedies regarding any reasonable
  accommodation claim; (2) Plaintiff’s own testimony conclusively negates the
  first element of his prima facie case, i.e., that Plaintiff was a qualified individual
  with a disability; (3) the duty of reasonable accommodation only arises if an
  employee is unable to perform the essential functions of a job without an
  accommodation which would allow the employee to do so, and here Plaintiff
  insists that as of December 20, 2017, he had been fully medically released to
  return to work and was fully medically capable of operating a tractor- trailer
  without the need for any accommodation. Ex. 1 (80:4 to 80:17, 81:21 to 82:3,
  and 101:21 to 102:8, emphasis added); (4) Plaintiff’s adamant contention that
  he had been fully medically released and did not need any accommodation
  conclusively negates the second and third elements of Plaintiff’s prima facie
  case; and (5) a failure-to-accommodate claim can only lie if a plaintiff has first
  established the need for an accommodation and identified an accommodation
  which would have allowed him to perform the essential functions of the job.
  See Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1286
  (11th Cir. 1997); Willis v. Conopco, Inc., 108 F.3d 282, 283 (11th Cir. 1997).
  The “interactive process is not an end in itself—it is a means to the end of
  forging reasonable accommodations.” Silva v. City of Hidalgo, 575 Fed. App’x.
  419, 424 (5th Cir. 2014) (quoting Loulseged v. Akzo Nobel Inc., 178 F.3d 731,
  736 (5th Cir. 1999)). Absent Plaintiff’s need for an accommodation, there was
  no “interactive process” in which CKJ was required to engage. See, e.g., Stafne
  v. Unicare Homes, 266 F.3d 771, 774 (8th Cir. 2001) (employer had no duty to
  engage in interactive process where plaintiff presented no evidence that any
  accommodation would have enabled plaintiff to perform essential job
  functions).




                                           14
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 15 of 23 PageID #: 1192




           2. That Plaintiff was not discharged in December 2019.

           3. That Plaintiff did not then suffer from a disability.

           4. That Plaintiff was not then “otherwise qualified” because he

      possessed neither a valid Department of Transportation Driver’s License

      nor valid Department of Transportation Medical Certification.

           5. Plaintiff was not treated less favorably than any similarly situated

      employee who did not suffer from a disability.

      The law requires an employer to make reasonable accommodations for an

  employee’s disability.

      To succeed in this claim, Plaintiff must prove each of the following by a

  preponderance of the evidence:

           1. Plaintiff had a disability on December 20, 2017.

           2. On December 20, 2017, Plaintiff was “otherwise qualified” to perform

      the essential functions of the position of semi-tractor-trailer operator. 21

           3. Plaintiff was discharged on or about December 20, 2017.

           4. Plaintiff had [specify impairment];


      21  Plaintiff remains judicially bound by the allegations in his pleading
  (Docket No. 34 ¶¶ 12, 13, and 25) that he had received a full release from his
  doctor, effective December 20, 2017,21 and by his deposition testimony (Docket
  No. 36-2 (Ex. 1 (80:4 to 80:17, 81:21 to 82:3, and 101:21 to 102:8)) that he had
  been fully medically released to return to work with no restrictions and no need
  for any accommodation. See, e.g., Johnson v. Mayhill Behavioral Health, LLC,
  2016 WL 4196648, at 2 (E.D. Tex. Aug. 9, 2016) (Mazzant, J.) (citing Taylor v.
  Coastal Sec., Ltd., 45 Fed. App’x. 326 (5th Cir. 2002) (affirming district court’s
  ruling that Title VII plaintiff’s affidavit was “self-serving” and “inadmissible due
  to its inconsistency with [plaintiff’s] earlier deposition”) and SWS Erectors, Inc.
  v. Infax, Inc., 72 F.3d 489, 495 (5th Cir. 1996) (“It is well settled that this court
  does not allow a party to defeat a motion for summary judgment using an
  affidavit that impeaches, without explanation, sworn testimony.”)). The absence
  of any need for an accommodation conclusively negates the second and third
  elements of Plaintiff’s prima facie reasonable accommodation claim




                                            15
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 16 of 23 PageID #: 1193




           5. Such [specify impairment] substantially limited Plaintiff’s ability to

      [specify major life activity or activities affected]. 22

           6. CKJ Trucking, L.P. knew of Plaintiff’s [specify impairment].

           7. Plaintiff requested an accommodation.

           8. Providing [an] accommodation would have been reasonable; and

           9. Defendant [name] failed to provide a reasonable accommodation.

      The term “accommodation” means making modifications to the work place

  that allow a person with a disability to perform the essential functions of the

  job, to attain the level of performance available to similarly situated employees

  who are not disabled, or to enjoy equal benefits and privileges of employment

  as are

      A “reasonable” accommodation is one that could reasonably be made under

  the circumstances. It may include, but is not limited to: (a) making existing

  facilities used by employees readily accessible to and usable by individuals

  with disabilities; or (b) job restructuring, part-time or modified work schedules,

  reassignment to a vacant position, acquisition or modification of equipment or

  devices, appropriate adjustment or modifications of examinations, training

  materials, or policies, the provision of qualified readers or interpreters and

  other similar accommodations for individuals with disabilities. There may be

  other reasonable accommodations.




      22 Plaintiff is obligated to specify the major life activity allegedly
  substantially limited by his alleged impairment. See, e.g., Waldrip v. Gen. Elec.
  Co., 325 F.3d 652, 656 (5th Cir. 2003) (“[N]o matter how serious the
  impairment; the plaintiff still must adduce evidence of an impairment that has
  actually and substantially limited the major life activity on which he relies.”).




                                             16
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 17 of 23 PageID #: 1194



  QUESTION NO. 2

      Did CKJ Trucking, L.P., fail to reasonably accommodate Plaintiff’s

  disability?

      Answer “Yes” or “No.”

      ———————————

  REGARDING PLAINTIFF’S REQUESTED INSTRUCTIONS REGARDING “INTERFERENCE
    WITH FMLA JOB RESTORATION” CLAIM:

      As a matter of law, Plaintiff’s alleged FMLA claim should not be submitted

  to the jury because, inter alia:
      First, Plaintiff admits that he was afforded his full entitlement to twelve

  weeks of FMLA leave. Docket No. 1 ¶¶ 8 and 9. In fact, Plaintiff admits he was

  afforded more than 20 weeks of medical leave in 2017. Ex. 1 (57:11 to 58:15

  and 109:11 to 109:18). However, because Plaintiff admittedly was not able to

  return to work at the end of twelve weeks (id. (58:8 to 58:15)), he no longer
  had a right under the FMLA to reinstatement in his former position. See,

  e.g., Hunt v. Rapides Healthcare Sys., LLC, 277 F.3d 757, 763 (5th Cir.

  2002); Meadows v. Texar Fed. Credit Union, 2007 WL 192942, at 26

  (E.D. Tex. Jan. 22, 2007) (“The FMLA does not protect an employee

  who fails to return to work on or before the date her FMLA leave

  expires.”); 29 C.F.R. § 825.216(c) (“If the employee is unable to perform

  an essential function of the position because of . . . the continuation of a

  serious health condition . . . the employee has no right to restoration to

  another position under the FMLA.”).

      Second, Plaintiff has not produced—and cannot produce—any evidence

  that he was subjected to an adverse action on December 20, 2017.

      Third, similarly, Plaintiff has also failed to produce any evidence of a causal

  connection between his receipt of FMLA leave and any adverse action.



                                          17
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 18 of 23 PageID #: 1195




      Fourth, Plaintiff admitted that he has no evidence of any disparate

  treatment vis-à-vis a similarly situated comparator. Ex. 2 (p. 66, Interrogatory

  No. 13).

      Fifth, during his deposition Plaintiff expressly disavowed any belief that he

  was subjected to any adverse action because he received FMLA leave. Ex. 1

  (109:11 to 109:18):

      Q. Yeah. You told us earlier that you were off for a period of about 24
      weeks and that 12 weeks of that was covered under FMLA.

      A. Yes.

      Q. And my question is, do you believe that the company didn’t let you
      come back to work in December of 2017 because you had gotten 12
      weeks of FMLA leave?

      A. No.

      Sixth, Plaintiff’s proposed instruction wholly fails to comport with FCPCJI,

  § 11.20. 23

  REGARDING PLAINTIFF’S BACK PAY INSTRUCTIONS:

      No instruction regarding back pay should be given because—for the

  reasons cited in Defendants’ motions for summary judgment—(1) as a matter of

  law, Plaintiff has not been qualified to hold a job as a semi-tractor-trailer driver

  since September 2017; and (2) as a matter of law Plaintiff failed to mitigate his

  damages.



      23 Plaintiff’s requested instruction regarding “FMLA Damages—Losses Other
  Than Wages” is, as a matter of law, entirely inappropriate. See FCPCJI,
  § 11.23: “This instruction should be used when an employee is denied FMLA
  leave and is required to spend money for an alternative to the leave he or she
  claims was required under the FMLA.” Here, however, Plaintiff admits he was
  afforded his full twelve weeks of FMLA leave and was not denied any FMLA
  leave.




                                          18
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 19 of 23 PageID #: 1196




      First, Plaintiff admittedly has not held a valid DOT medical certification or

  CDL since his alleged “discharge” on December 20, 2017. Thus, as a matter of

  law he is not an “otherwise qualified” individual with a disability. A plaintiff

  cannot recover back pay or front pay for any period of time during which he is

  not able to work. See, e.g., Gamboa v. Henderson, 2000 WL 1835289, at 4 (5th

  Cir. Nov. 29, 2000) (reversing an award of back pay for a Title VII plaintiff who

  was unable to work after her termination due to fibromyalgia); Saulpaugh v.

  Monroe Cmty. Hosp., 4 F.3d 134, 145 (2d Cir. 1993) (denying award of back pay

  for period during which plaintiff was disabled); Walston v. Sch. Bd., 566 F.2d

  1201, 1206 (4th Cir. 1977) (“[plaintiff] may not recover for the school year

  during which she was pregnant and unable to teach”); Rush v. Speedway Buick

  Pontiac GMC, Inc., 525 F.Supp.2d 1265, 1278–79 (D. Kan. 2007) (partial

  summary judgment granted to employer regarding back pay for period of time

  plaintiff failed to seek employment because of childbirth and complications

  from childbirth); Nofles v. State Farm Mut. Auto. Ins. Co., 101 F.Supp.2d 805,

  820 (E.D. Mo. 2000) (plaintiff could not recover back pay for period during

  which she was unable to work because of disability).

      Second, Plaintiff repeatedly admitted he has made no effort whatsoever to

  find another truck driving job and has no interest whatsoever in doing so. Ex. 1

  (43:25 to 44:5, 81:16 to 81:20, 110:23 to 111:8, 114:20 to 115:15, and 118:3

  to 118:12); Exs. 17-19. Thus, as a matter of law he has failed to mitigate his

  alleged damages and is not entitled to recovery of any back pay or front pay.

  Accord, e.g., West v. Nabors Drilling USA, Inc., 330 F.3d 379, 393 (5th Cir.

  2003) (“Although the employer is normally required to prove that substantially

  equivalent work was available . . . once the ‘employer proves that an employee

  has not made reasonable efforts to obtain work the employer does not also

  have to establish the availability of substantially equivalent employment.’”);


                                         19
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 20 of 23 PageID #: 1197




  Stephenson v. Nokia, Inc., 2008 WL 2669492, at 8 (N.D. Tex. May 1, 2008)

  (quoting Sellers III, summary judgment               granted for employer regarding

  plaintiffs failure to mitigate, without the necessity for proof substantially

  equivalent jobs were available, where plaintiff admitted she had not made any

  efforts to find comparable work). In these circumstances, the failure to mitigate

  also precludes recovery of front pay. See Reneau v. Wayne Griffin & Sons, Inc.,

  945 F.2d 869, 869 (5th Cir. 1991); Hansard v. Pepsi-Cola Metro. Bottling Co.,

  865 F.2d 1461, 1469 (5th Cir. 1988), cert. denied, 493 U.S. 842 (1989).

  REQUESTED INSTRUCTION NO. 11: REGARDING ADA DAMAGES

       Emotional harm and mental anguish will not be presumed simply because

  a Plaintiff was a victim of discrimination. There must be proof of actual injury

  resulting from the illegal conduct. Hurt feelings, anger and frustration are part

  of life and are not the types of harm that could support an emotional harm and

  mental anguish award. Plaintiffs must prove the existence, nature, and severity

  of any emotional harm and mental anguish allegedly suffered. Emotional harm

  and mental anguish may manifest themselves, for example, as sleeplessness,

  anxiety, stress, depression, marital strain, humiliation, emotional distress, loss

  of   self-esteem,    excessive   fatigue,   or   a    nervous   breakdown.   Physical
  manifestations of emotional harm and mental anguish may consist of ulcers,

  gastrointestinal disorders, hair loss, or headaches. 24

  REQUESTED INSTRUCTION NO. 17: DUTY TO DELIBERATE: 25




       EEOC Policy Guidance No. 915.002 § II(A) (2), at 10 (July 14, 1992);
       24

  Brady v. Fort Bend County, 145 F.3d 691, 718 (5th Cir. 1998); Eugene v.
  Rumsfeld, 168 F. Supp. 2d 655, 678 (S.D. Tex. 2001).
       25   FCPCJI, § 3.7.




                                              20
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 21 of 23 PageID #: 1198




      It is now your duty to deliberate and to consult with one another in an

  effort to reach a verdict. Each of you must decide the case for yourself, but only

  after an impartial consideration of the evidence with your fellow jurors. During

  your deliberations, do not hesitate to reexamine your own opinions and change

  your mind if you are convinced that you were wrong. But do not give up on

  your honest beliefs because the other jurors think differently, or just to finish

  the case.

      Remember at all times, you are the judges of the facts. You have been

  allowed to take notes during this trial. Any notes that you took during this trial

  are only aids to memory. If your memory differs from your notes, you should

  rely on your memory and not on the notes. The notes are not evidence. If you

  did not take notes, rely on your independent recollection of the evidence and do

  not be unduly influenced by the notes of other jurors. Notes are not entitled to

  greater weight than the recollection or impression of each juror about the

  testimony.

      When you go into the jury room to deliberate, you may take with you a copy

  of this charge, the exhibits that I have admitted into evidence, and your notes.

  You must select a jury foreperson to guide you in your deliberations and to

  speak for you here in the courtroom.

      Your verdict must be unanimous. After you have reached a unanimous

  verdict, your jury foreperson must fill out the answers to the written questions

  on the verdict form and sign and date it. After you have concluded your service

  and I have discharged the jury, you are not required to talk with anyone about

  the case.

      During your deliberations, you must not communicate with or provide any

  information to anyone by any means about this case. You may not use any

  electronic device or media, such as telephone, cell phone, smart phone, iPhone,


                                         21
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 22 of 23 PageID #: 1199




  Blackberry, or computer. You may not use the internet, or internet service, or

  any text or instant messaging service, nor communicate or use in any way any

  internet chat room, blog, or website such as Facebook®, MySpace®, LinkedIn®,

  YouTube®, or Twitter®, to communicate to anyone any information about this

  case or to conduct any research about this case until I accept your verdict. In

  other words, you cannot talk to anyone on the phone, correspond with anyone,

  or electronically communicate with anyone about this case. You can only

  discuss the case in the jury room with your fellow jurors during deliberations. I

  expect you will inform me as soon as you become aware of another juror’s

  violation of these instructions. 26

      You may not use these electronic means to investigate or communicate

  about the case because it is important that you decide this case based solely

  on the evidence presented in this courtroom. Information on the internet or

  available through social media might be wrong, incomplete, or inaccurate. You

  are only permitted to discuss the case with your fellow jurors during

  deliberations because they have seen and heard the same evidence you have.

  In our judicial system, it is important that you are not influenced by anything

  or anyone outside of this courtroom. Otherwise, your decision may be based on

  information known only by you and not your fellow jurors or the parties in the

  case. This would unfairly and adversely impact the judicial process. 27

      If you need to communicate with me during you deliberations, the jury

  foreperson should write the inquiry and give it to the court security officer.

  After consulting with the attorneys, I will respond either in writing or by


      26   This paragraph is a Defendants’ requested modification of FCPCJI, § 3.7.
      27   This paragraph is Defendant’s requested modification of FCPCJI, § 3.7.




                                           22
Case 4:18-cv-00818-SDJ-KPJ Document 75 Filed 12/23/19 Page 23 of 23 PageID #: 1200




  meeting with you in the courtroom. Keep in mind, however, that you must

  never disclose to anyone, not even to me, your numerical division on any

  question.

      You may now proceed to the jury room to begin your deliberations.

                                      CERTIFICATE

      We,     the   jury,   have   answered    the   above   and   foregoing   questions

  unanimously, and herewith return the same into court as our verdict.



  _________________________               ______________________________________
  Date                                    Jury Foreperson

  SIGNED at Sherman, Texas, this the _____ day of ________________________,
  2020.

                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE




                                              23
